Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 2, 2022

                                     No. 04-20-00311-CV

                                   Margaret Fay GUIDRY,
                                         Appellant

                                             v.

                                 Edward James GUIDRY, Jr.,
                                          Appellee

                     From the 452nd District Court, Menard County, Texas
                                  Trial Court No. 2018-05589
                                James L. Rex, Judge Presiding


                                        ORDER
Sitting: Rebeca C. Martinez, Chief Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice
         Lori I. Valenzuela, Justice

     The court has considered the Motion for En Banc Reconsideration, and the motion is
DENIED.


                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court